Case 18-22396-CMB   Doc -1    Filed 12/04/20 Entered 12/04/20 10:34:18   Desc
                             Exhibit Page 1 of 4
Case 18-22396-CMB   Doc -1    Filed 12/04/20 Entered 12/04/20 10:34:18   Desc
                             Exhibit Page 2 of 4
Case 18-22396-CMB   Doc -1    Filed 12/04/20 Entered 12/04/20 10:34:18   Desc
                             Exhibit Page 3 of 4
Case 18-22396-CMB   Doc -1    Filed 12/04/20 Entered 12/04/20 10:34:18   Desc
                             Exhibit Page 4 of 4
